Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - C Prospectus supplement dated June 9, 2009 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following sub-accounts are available as investment options under your policy: · AIM Variable Insurance Funds - AIM V.I. Mid Cap Core Equity Fund: Series I Shares · MFS® Variable Insurance Trust II - MFS® International Value Portfolio: Service Class · Nationwide Variable Insurance Trust - NVIT CardinalSM Aggressive Fund: Class I · Nationwide Variable Insurance Trust - NVIT CardinalSM Balanced Fund: Class I · Nationwide Variable Insurance Trust - NVIT CardinalSM Capital Appreciation Fund: Class I · Nationwide Variable Insurance Trust - NVIT CardinalSM Conservative Fund: Class I · Nationwide Variable Insurance Trust - NVIT CardinalSM Moderate Fund: Class I · Nationwide Variable Insurance Trust - NVIT CardinalSM Moderately Aggressive Fund: Class I · Nationwide Variable Insurance Trust - NVIT CardinalSM Moderately Conservative Fund: Class I · Nationwide Variable Insurance Trust - Van Kampen NVIT Real Estate Fund: Class I 2.Effective May 1, 2009, “Appendix B: Sub-Accounts” is amended to include the following: AIM Variable Insurance Funds - AIM V.I. Mid Cap Core Equity Fund: Series I Shares Investment Adviser:Invesco Aim Advisors, Inc.
